DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, lines 15 and 18 recite “determined from and/or by means of”. This appears to be a redundant statement since the determining “from” or “by means of” are the same thing. Appropriate correction is required.
Claim 1, lines 3 recites “a distances and a speeds”. It appears that distances and speeds should be singular.
Claim 3, line 2 recites “contains and/or constitutes”. This appears to be a redundant statement since “phase information containing” and “phase information constitutes” mean the same thing. Appropriate correction is required.
Claim 15, lines 20 and 23 recite “determined from and/or by means of”. This appears to be a redundant statement since the determining “from” or “by means of” are the same thing. Appropriate correction is required.
Claim 15, lines 37 recites “a distances and a speeds”. It appears that distances and speeds should be singular.
Claims 2, 4-14 are objected because they depend on objected claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 3, 7, 9, 10, 12, 14, and 15, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, line 22-23 recites “or for each execution of steps a to d”. It is unclear what this phase is modifying. It appears that the or should be deleted.
Claim 1, line 30 recites “comparing of the object of measurement with a set and/or selection of stored and/or calculated reference object”. It appears you can compare with “a set” or “selection of stored”, or ”calculated” reference object. It is unclear how you would compare the object of measurement with a set, a selection of store, and calculated reference objects. It seems they are mutually exclusive reference objects.
Claim 1, line 34-34 and 36 recite “the stored and/or calculated reference object”. These appear to be mutually exclusive ways to determine the object measurement. The term “and” should be deleted.
Claim 1, lines 34 and 37 recites “best fits, is closest to, and/or is most similar”. These appear to be mutually exclusive ways to determine the object measurement. The term “and” should be deleted.
Claim 2, lines 8 and 14 recite “and/or for each execution of steps a to d”. It is unclear what this term is modifying therefore rendering the claim indefinite.
Claim 6, line 2 recites “transmitting and/or exploiting the respective frequency difference” It is unclear how the frequency differences are being transmitted.
Claim 6, lines 4-5 recites “and/or at the first frequencies and/or second frequencies at the first object and/or second object”. It is unclear what this statement is modifying and what the and/or is in combination or alternative to.
Claim 8, line 5-6 recites “and/or to reduce the effects of the dimension of the object of measurement”. The term “to reduce the effects of” appears to be in line 3 of the claim. It is therefore unclear what it further modifies.
Claim 10, line 5 recites “and/or shifting by 180 of at least some of the phase information or phase relationships” is is unclear if this is modifying “processing the contained phase information” or if it is an alternative of the processing steps.
Claim 11, line 6 recites “each second signal comprises and/or is determined from”. It appears “the second signal can comprise at least two identified phase relationships” or “can be determined from at least two identified phase relationships.”. The terms are therefore mutually exclusive.
Claim 13, line 3-4 recites “second signals divided by the time between the ends and/or the beginnings of two executions of steps a to d. It appears you can divide by “the time ends” or “the time beginnings” of two execution steps.
 Claim 14, line 2 recites “the first signals and of the second signals” should be singular because each signal only has one frequency for each execution of steps.
Claim 15, line 28-29 recites “or for each execution of steps a to d”. It is unclear what this phase is modifying. It appears that the or should be deleted.
Claim 15, line 34-35 recites “comparisons of the object of measurement with a set and/or selection of stored and/or calculated reference object”. It appears you can compare with “a set” or “selection of stored”, or”calculated” reference object. It is unclear how you would compare the 
Claim 15, line 38-39 and 40 recite “the stored and/or calculated reference object”. These appear to be mutually exclusive ways to determine the object measurement. The term “and” should be deleted.
Claim 15, lines 39 and 41 recites “best fits, is closest to, and/or is most similar”. These appear to be mutually exclusive ways to determine the object measurement. The term “and” should be deleted.
Claims 4-5 are rejected because they depend on rejected claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first control device” and “a second control device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Aoki (US 20100321245), Seigenberger et al (US 20100231410), Kluge et al (US 20110006942), Heide et al (US 7119736) do not teach nor make obvious (claim 1 and 15) the determination of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648